United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3730
                                    ___________

Larry Rodriguez,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
Mallinckrodt, Inc.,                      *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: March 18, 2009
                                 Filed: March 24, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Larry Rodriguez appeals the district court’s1 adverse grant of summary
judgment in his diversity product-liability action against Mallinckrodt, Inc. Having
conducted de novo review, see Pritchett v. Cottrell, Inc., 512 F.3d 1057, 1062-63 (8th
Cir. 2008), we agree with the district court’s analysis and find no basis for reversal.
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________


      1
        The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).